Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11-3-2022 have been fully considered but they are not persuasive. The arguments pertain essentially to the amendment language. Thus the new grounds of rejection are the best response thereto. While the examiner maintains dissent with the conclusion as it applied to the new grounds of rejection, the examiner fully appreciates applicant’s position and attempts to draft the current rejections in light of applicant’s concerns. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 the term “the first timing” is used to refer to two different first timings. This is an indefinite recitation because it obscures the meaning of first timing. Claim 1 recites “acquire first timing” in a first operating state and “second timing” in a second operating state, the second processor controls the positional information acquisition unit to acquire in the first operating state, the positional information “including the time information” … a time of day measured by the clock circuit “at the first timing”. Claim 21 recites “configured to match” the time information included in the positional information acquired by the positional information acquisition unit at the first timing. At this stage of the recitation of claim 21 the “first timing” must either be the “acquire first timing” claim 1 OR time of day measure by the clock circuit “at the first timing”. This makes no sense because the first timing is the acquired timing not the time of day measured by the clock circuit. The system doesn’t have access to the “first timing” until it is received. It may perform an action, i.e. time of day measure by the clock circuit, but it doesn’t have the “first timing” until it is acquired. Logically the “first timing” of claim 21 can only be the “acquired first timing”. This becomes acutely problematic in claim 21. Claim 21 claims the time of day measured by the clocking unit at the first timing stored by the storage unit in the first operating state. What is the point of comparing the “acquired first timing” against the “acquired first timing”? They cannot be different. It appears as though applicant is invoking a first timing which is acquired and a second “first timing” which is the time at which the “acquired first timing” may be received which due to the passage of a signal through space would be a few moments latter according to the position calculation of a GPS positioning system. That is to say that signals do not move instantly. They move at the speed of light. The same “first timing” cannot refer to two different timings. When applicant invokes the comparison of the two the logic of the claims breaks down and becomes indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 9, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambongi (US 2011/0148696) In view of Saha (US 2013/0244686).
With regard to claim 1 Sambongi discloses an electronic apparatus comprising:
a positional information acquisition unit configured to acquire positional information of the electronic apparatus including time information (26; abstract);
a memory (12, 13);
a clock circuit (32); and
a first processor (21) configured to not be operated in a first operating state (sleep state – paragraph 30) while to be operated in a second operating state (operating mode paragraph 30) which differs from the first operating state (figure 1); and
a second processor (11) configured to be operated in the first and the second operating states (paragraph 30).
Separate from the above Sambongi discloses:
a positional information acquisition unit configured to acquire positional information of the electronic apparatus including time information (26; abstract);
a memory (12, 13);
a clock circuit (32); and
a first processor (11) configured to not be operated in a first operating state (sleep state – paragraph 30) while to be operated in a second operating state (operating mode paragraph 30) which differs from the first operating state (figure 1); and
a second processor (21) configured to be operated in the first and the second operating states
acquire first timing on the basis of a user’s input operation (paragraphs 26, 78) in the first and second operating states and to acquire first timing on a basis of a user’s input operation (paragraphs 26, 78) in a first operating state and a second timing on a basis of the user’s input operation (paragraphs 26, 78) in the second operating state (abstract), wherein  the second processor (11) control the positional information acquisition unit to acquire, in the first operating state, the positional information (abstract) of the electronic apparatus including the time information (abstract), control the memory to store a time of day measured by the clock circuit (abstract) at the first timing (abstract), and control the positional information acquisition unit to acquire, in the second operating state, positional information of the electronic apparatus at the second timing (positioning - abstract).
Sambongi thus fails to teach the combination of the “a first processor configured to not be operated in a first operating state” in conjunction with the operational limitations of the second processor. Essentially the sub cpu 21 is the “second processor” performing the claim limitations but the only processor subjected to an off state to meet the “not be operated” limitation. That is to say that either sub cpu is the first processor or the second processor of claim 1, but it is not disclosed as being both. Main cpu 11 similarly does not perform the limitations of the second processor at least not without the sub cpu 21’s help and main CPU 11 is not turned off in a low power mode. Saha teaches a two mode system where low power operations and high power operations are set based on availability of power – abstract, figure 2. More importantly to the matter at hand Saha’s lower power mode and high power mode are opposite in intent to Sambongi while still being entirely capatible therewith. See figure 2. The high power state components are a touch screen and keyboard, wireless modem transmitter, and application processor. These features more closely correlate with the Main cpu 11 figure 1 of Sambongi. Of additional note Saha consider a plurality of sub low power processors – 240 figure 2. Thus the concept of low power mode need not be strictly limited to a single sub cpu 21 as in Sambongi. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Sambongi’s system with at least one additional high power mode and low power mode including one or more low power mode processors, as taught by Saha, such that a first processor is configured to not be operated in a first operating state while to be operated in a second operating state which differs from the first operating state, as taught by both Saha and Sambongi; and a second processor configured to be operated in the first and second operating states and to acquire first timing, as taught by both Saha and Sambongi, on a basis of a user’s input operation in a first operating state and second timing, as taught by both Saha and Sambongi, on a basis of the user’s input operation in the second operating state, as taught by both Saha and Sambongi, wherein the second processor controls the positions information acquisition unit to acquire, in the first operating state, as taught by both Saha and Sambongi, the positional information of the electronic apparatus including the time information, as taught by Sambongi, controls the memory to store a time of day measured by the clock circuit at the first timing, as taught by Sambongi, and controls the positional information acquisition unit to acquire, in the second operating state, as taught by Sambongi, positional information of the electronic apparatus at the second timing, as taught by Sambongi. The reason for doing so would have been to save power as taught by Saha, and to balance computational loads between a plurality of different energy loaded processors, as taught by both Saha and Sambongi, to achieve a smoother and improved computational system which uses less power, as taught by Saha, and to allow a user to control which operations are performed according to user inputs to effect better command and control as taught by Saha, and in part by Sambongi. Another reason for doing so would have been to provide additional high power functionalities including touch screen and other user input types without detracting from the base routine functions and operations, as taught by Saha.

With regard to claim 4 Sambongi discloses the electronic apparatus according to claim 1, wherein
the second processor (21) is configured to match, in the second operating state which differs from the first operating state (abstract), the time information included in the positional information of the electronic apparatus acquired by the positional information acquisition unit against the time of day measured by the clock circuit at the first timing stored by the memory in the first operating state, thereby acquiring positional information of the electronic apparatus at the first timing (abstract).

With regard to claim 9 (depends from claim 1) Sambongi does not disclose the claimed: wherein in the first operating state, an operating system of the electronic apparatus is in an off state, and in the second operating state, the operating system of the electronic apparatus is in an on state. Saha teaches a two mode system where low power operations and high power operations are set based on availability of power – abstract, figure 2. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Sambongi’s system with a low power mode that receives time information from GPS does not operate the processor for the display and a high power mode which receives position information and operates the displays and processor to display position information as taught by Saha. The reason for doing so would have been to operate two different modes based on contextual power availability as taught by Saha.  

With regard to claim 19 Sambongi discloses an information processing method executed by an electronic apparatus including
a positional information acquisition unit which acquires positional information of the electronic apparatus including time information (26; abstract),
a processor (21, 11) which acquires first timing in a first operating state and second timing in a second operating state which differs from the first operating state (abstract),
a memory (12, 13), and
a clock circuit (32),
the information processing method comprising the steps of:
controlling the positional information acquisition unit to acquire, in the first operating state (abstract), the positional information of the electronic apparatus including the time information (abstract),
controlling the memory to store a time of day measured by the clock circuit at the first timing, and
controlling the positional information acquisition unit to acquire (abstract), in the second operating state (abstract), positional information of the electronic apparatus at the second timing (abstract).
Sambongi does not disclose the claimed:
First processor configured to not be operated in a first operating state while to be operated in a second operating state which differs from the first operating state, and,
A second processor configured to be operated in the first and second operating states and to acquire first timing on a basis of a user’s input operation in a first operating state and a second timing on a basis of a user’s input operation in the second operating state.
Sambongi teaches a first and second processor with at least one processor operable in a power save mode. Sambongi fails to teach the combination of the “a first processor configured to not be operated in a first operating state” in conjunction with the operational limitations of the second processor. Essentially the sub cpu 21 is the “second processor” performing the claim limitations but the only processor subjected to an off state to meet the “not be operated” limitation. That is to say that either sub cpu is the first processor or the second processor of claim 1, but it is not disclosed as being both. Main cpu 11 similarly does not perform the limitations of the second processor without the sub cpu 21’s help and main CPU 11 is not turned off in a low power mode. Saha teaches a two mode system where low power operations and high power operations are set based on availability of power – abstract, figure 2. More importantly to the matter at hand Saha’s lower power mode and high power mode are opposite in intent to Sambongi while still being entirely capatible therewith. See figure 2. The high power state components are a touch screen and keyboard, wireless modem transmitter, and application processor. These features more closely correlate with the Main cpu 11 figure 1 of Sambongi. Of additional note Saha consider a plurality of sub low power processors – 240 figure 2. Thus the concept of low power mode need not be strictly limited to a single sub cpu 21 as in Sambongi. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Sambongi’s system with at least one additional high power mode and low power mode including one or more low power mode processors, as taught by Saha, such that a first processor is configured to not be operated in a first operating state while to be operated in a second operating state which differs from the first operating state, as taught by both Saha and Sambongi; and a second processor configured to be operated in the first and second operating states and to acquire first timing, as taught by both Saha and Sambongi, on a basis of a user’s input operation in a first operating state and second timing, as taught by both Saha and Sambongi, on a basis of the user’s input operation in the second operating state, as taught by both Saha and Sambongi, wherein the second processor controls the positions information acquisition unit to acquire, in the first operating state, as taught by both Saha and Sambongi, the positional information of the electronic apparatus including the time information, as taught by Sambongi, controls the memory to store a time of day measured by the clock circuit at the first timing, as taught by Sambongi, and controls the positional information acquisition unit to acquire, in the second operating state, as taught by Sambongi, positional information of the electronic apparatus at the second timing, as taught by Sambongi. The reason for doing so would have been to save power as taught by Saha, and to balance computational loads between a plurality of different energy loaded processors, as taught by both Saha and Sambongi, to achieve a smoother and improved computational system which uses less power, as taught by Saha, and to allow a user to control which operations are performed according to user inputs to effect better command and control as taught by Saha, and in part by Sambongi. Another reason for doing so would have been to provide additional high power functionalities including touch screen and other user input types without detracting from the base routine functions and operations, as taught by Saha.

With regard to claim 20 Sambongi discloses a non-transitory storage medium encoded with a computer-readable information processing program that enables an electronic apparatus including
a positional information acquisition unit which acquires positional information of the electronic apparatus including time information (26; abstract),
a processor (21, 11) which acquires first timing in a first operating state and second timing in a second operating state which differs from the first operating state (abstract),
a memory (12, 13), and
a clock circuit (32),
to execute processing of:
controlling the positional information acquisition unit to acquire, in the first operating state (abstract), the positional information of the electronic apparatus including the time information (abstract),
controlling the memory to store a time of day measured by the clock circuit at the first timing (abstract), and controlling the positional information acquisition unit to acquire (abstract), in the second operating state (abstract), positional information of the electronic apparatus at the second timing (abstract).
Sambongi does not disclose the claimed:
First processor configured to not be operated in a first operating state while to be operated in a second operating state which differs from the first operating state, and,
A second processor configured to be operated in the first and second operating states and to acquire first timing on a basis of a user’s input operation in a first operating state and a second timing on a basis of a user’s input operation in the second operating state.
Sambongi teaches a first and second processor with at least one processor operable in a power save mode. Sambongi fails to teach the combination of the “a first processor configured to not be operated in a first operating state” in conjunction with the operational limitations of the second processor. Essentially the sub cpu 21 is the “second processor” performing the claim limitations but the only processor subjected to an off state to meet the “not be operated” limitation. That is to say that either sub cpu is the first processor or the second processor of claim 1, but it is not disclosed as being both. Main cpu 11 similarly does not perform the limitations of the second processor without the sub cpu 21’s help and main CPU 11 is not turned off in a low power mode. Saha teaches a two mode system where low power operations and high power operations are set based on availability of power – abstract, figure 2. More importantly to the matter at hand Saha’s lower power mode and high power mode are opposite in intent to Sambongi while still being entirely capatible therewith. See figure 2. The high power state components are a touch screen and keyboard, wireless modem transmitter, and application processor. These features more closely correlate with the Main cpu 11 figure 1 of Sambongi. Of additional note Saha consider a plurality of sub low power processors – 240 figure 2. Thus the concept of low power mode need not be strictly limited to a single sub cpu 21 as in Sambongi. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Sambongi’s system with at least one additional high power mode and low power mode including one or more low power mode processors, as taught by Saha, such that a first processor is configured to not be operated in a first operating state while to be operated in a second operating state which differs from the first operating state, as taught by both Saha and Sambongi; and a second processor configured to be operated in the first and second operating states and to acquire first timing, as taught by both Saha and Sambongi, on a basis of a user’s input operation in a first operating state and second timing, as taught by both Saha and Sambongi, on a basis of the user’s input operation in the second operating state, as taught by both Saha and Sambongi, wherein the second processor controls the positions information acquisition unit to acquire, in the first operating state, as taught by both Saha and Sambongi, the positional information of the electronic apparatus including the time information, as taught by Sambongi, controls the memory to store a time of day measured by the clock circuit at the first timing, as taught by Sambongi, and controls the positional information acquisition unit to acquire, in the second operating state, as taught by Sambongi, positional information of the electronic apparatus at the second timing, as taught by Sambongi. The reason for doing so would have been to save power as taught by Saha, and to balance computational loads between a plurality of different energy loaded processors, as taught by both Saha and Sambongi, to achieve a smoother and improved computational system which uses less power, as taught by Saha, and to allow a user to control which operations are performed according to user inputs to effect better command and control as taught by Saha, and in part by Sambongi. Another reason for doing so would have been to provide additional high power functionalities including touch screen and other user input types without detracting from the base routine functions and operations, as taught by Saha.

Claim(s) 5, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambongi (US 2011/0148696) In view of Saha (US 2013/0244686) in further view of Perez-Feliciano (US 2017/0075314)
With regard to claim 5 Sambongi and Saha teach the electronic apparatus according to claim 1 further comprising a first display unit (17 figure 1 – Sambongi).
Sambongi does not disclose the claimed: 
A second display unit which is light transmissive and stacked on the first display unit,
wherein the first processor is configured to add, in the second operating state, a marker on a display of a display on a basis of the positional information of the electronic apparatus acquired by the processor. 
Saha teaches displaying information on a map including markers based on received GPS data – abstract figure 5, paragraphs 74-77. 
Perez-Feliciano teaches a transparent display for displaying information overtop another stacked display. This reference is illustrative of a general trend in the field of horology to provide compound displays stacked to provide compound and selective information according to context and mode.
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Sambongi’s system to add A second display unit which is light transmissive and stacked on the first display unit, as taught by Perez-Feliciano, in the second operating state, a marker on a display of a display on a basis of the positional information of the electronic apparatus acquired by the processor, as taught by Saha. The reason for doing so would have been to display a current position in the operating mode wherein the system has positioning information. 

With regard to claim 22 (depends from claim 5) Sambongi does not disclose the claimed: wherein the first display unit is in a suspended or a sleep state in the first operating state and in a display state in the second operating state, and the second display is in the display state in the first and the second operating states. Perez Feliciano teaches a transparent display over a subdisplay to display additional information. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Sambongi’s system such that the first display unit is in a suspended or a sleep state in the first operating state and in a display state in the second operating state, and the second display is in the display state in the first and the second operating states, as taught in part by Saho and Perez Feliciano. The reason for doing so would have been to have a low power state that displays limited information and a high power state that displays more information, but consumes more power to do so, as taught by Saho and Perez Feliciano.

With regard to claim 21 Sambongi, Saho, and Perez Feliciano teach the electronic apparatus according to claim 5, wherein the second processor (21, 11 figure 2 - Sambongi) is configured to match, in the second operating state, the time information included in the positional information of the electronic apparatus (abstract, paragraph 31-34 - Sambongi) acquired by the positional information acquisition unit at the first timing against the time of day measured by the clocking unit at the first timing stored by the storage unit in the first operating state (abstract, paragraph 31-34 – Sambongi), thereby adding the marker on the map on a basis of the positional information of the electronic apparatus at the first timing (abstract figure 5, paragraphs 74-77 - Saho; To the extent the claim may be construed as pertaining to something definite - this claim merely describes how a GPS system works. A first time is received from a GPS source. The difference between a first GPS source a 2nd / 3rd GPS source are compared to calculate a position. The GPS times are supposed to be identical, but slight differences in the travel time of the signal causes them to be slightly off. The system must receive and maintain each time separately so it can differentiate the differences in the measured times. The different arrival times are compared to estimate the relative distance of the GPS satellites because the speed of light at which the signals move is a constant value. Thus the relative GPS distances of each satellite can be overlapped in three dimensional space to arrive at specific physical positions which correspond to the different time data. This claim merely describes the normal ordinary operation of a position calculation in a GPS receiver as is the context of the modes of the prior art references Sambongi and Saho. See 112 rejection. If applicant is attempting to claim a first reception before the reception of position information, then the claim scope would merely describe the concept of ephemeris data. In order to receive a satellite signal properly the system must know when the signal is going to occur. The system must then receive some part of a signal, record the time, time the time difference until the predicted reception time, then receive the correct part of the satellite signal. This involves a first reception to ascertain satellite time, storing of said data including timing information, performing the timing until the next signal, then using the time data to compare against the signal data to properly receive the satellite signal(s).)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





11-18-22
/SEAN KAYES/Primary Examiner, Art Unit 2844